          Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THOMAS J. KELLY, III,                                        CIVIL ACTION
                Plaintiff,

                v.

 VERTIKAL PRESS, LTD,                                         NO. 20-2315
                Defendants.

                                 MEMORANDUM OPINION

       Plaintiff Thomas J. Kelly III is a professional photographer residing in Pennsylvania.

Defendant Vertikal Press, Ltd. is a business based in the United Kingdom. Plaintiff sued

Defendant for alleged violations of the Copyright Act, as amended, 17 U.S.C. § 101 et seq., for

posting Plaintiff’s copyrighted photo of a crane accident on its website without authorization.

After Defendant failed to answer or otherwise respond, Plaintiff moved for entry of default

judgment. For the reasons that follow, the case will be dismissed for lack of jurisdiction.

I.     FACTS

       Plaintiff photographed a bridge collapse—seemingly caused by a large crane driving over

a small bridge—in Pottstown, Pennsylvania on May 15, 2017. He registered five photos of the

bridge collapse with the United States Copyright Office. On May 16, 2017, Defendant ran a

story titled Crane Too Heavy for Bridge on its website, Vertikal.net, featuring one of Plaintiff’s

photos of the Pottstown bridge collapse. Plaintiff avers that Defendant did not have

authorization to use the photograph and that this unauthorized reproduction amounts to copyright

infringement under Sections 106 and 501 of the Copyright Act. Plaintiff further alleges that the

infringement was willful and intentional.

       According to Plaintiff, Defendant’s registered address is in Northamptonshire in the

United Kingdom. Plaintiff served Defendant by mailing a summons and copy of the Complaint



                                                 1
             Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 2 of 6




to Defendant’s office via FedEx, which was signed for and delivered on May 29, 2020. An

Answer was due on June 19, 2020. Defendant did not answer or otherwise file a responsive

pleading. On September 25, 2020, Plaintiff requested the Clerk of Court to enter default. In his

declaration, Plaintiff’s attorney alleged that “[t]o date, we have not received a response to the

Complaint.” On October 13, 2020, the Clerk entered default pursuant to Federal Rule of Civil

Procedure 55(a) for failure to appear, plead, or otherwise defend.

        Now, Plaintiff moves for default judgment pursuant to Federal Rule of Civil Procedure

55(b). Plaintiff asks the Court to enjoin the Defendant from further infringement of Plaintiff’s

copyrighted works, seeks $150,000 in statutory damages for willful infringement of a registered

copyrighted work pursuant to 17 U.S.C. § 504(c), and requests reasonable costs and attorney’s

fees in the amount of $ 11,702 pursuant to 17 U.S.C. § 505.

II.     DISCUSSION

        A.      Jurisdiction

        Because the Court does not have personal jurisdiction over the Defendant it cannot render

a default judgment and must dismiss the case. A district court may assert personal jurisdiction

“over non-resident defendants to the extent permissible under the law of the state where the

district court sits.” Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (internal quotation

marks and citation omitted).1 Under Pennsylvania’s long-arm statute, a federal court has

jurisdiction over a nonresident defendant to the extent permitted by the Due Process Clause of




        1
          The Plaintiff bears the burden of proving the district court has personal jurisdiction over the
defendant. Id. at 37. The plaintiff need only make a prima facie showing and may rely on inadmissible
evidence to do so. Id. at 36-37; D’Onofrio v. Il Mattino, 430 F. Supp.2d 431, 438 (E.D. Pa. 2006). This
means that the Plaintiff must produce evidence which, if believed, would be sufficient to establish
personal jurisdiction.




                                                    2
          Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 3 of 6




the Fourteenth Amendment. 42 Pa. Stat. Ann. § 5322(b). Personal jurisdiction can be either

general, permitting the court to exercise jurisdiction over all claims against a defendant because

it is essentially at home in the forum, or specific, permitting the court to exercise jurisdiction

only over a defendant’s forum-related activities. Id.

       As a preliminary matter, there is no general personal jurisdiction over Defendant.

Plaintiff has made no allegations to show that Defendant’s “affiliations with [Pennsylvania] are

so continuous and systematic as to render [it] essentially at home” in this forum. Daimler AG v.

Bauman, 571 U.S. 117, 127 (2014) (internal quotations marks and citations omitted). Plaintiff’s

bare allegation in its Complaint that “Defendant transacts business in Pennsylvania” is

insufficient to establish that the U.K.-based company has continuous and systematic contacts

with Pennsylvania.

       Plaintiff argues, however, that there is specific personal jurisdiction over Defendant

based on its commercially interactive website. The exercise of specific personal jurisdiction is

consistent with due process “only when the defendant has constitutionally sufficient ‘minimum

contacts’ with the forum, and where subjecting the defendant to the court’s jurisdiction comports

with ‘traditional notions of fair play and substantial justice.’” Pinker v. Roche Holdings Ltd.,

292 F.3d 361, 369 (3d Cir. 2002) (first quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

474 (1985); then quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). In evaluating

the Defendant’s contacts with the forum, the court must examine whether the Defendant has

“availed [it]self of the privileges of [forum] law and the extent to which [it] could reasonably

anticipate being involved in litigation in the [forum].” Id. at 370 (internal quotation marks and

citation omitted).

       The Third Circuit applies a sliding scale approach to determine whether a generally




                                                  3
          Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 4 of 6




available website evinces a purposeful availment of the forum state. See Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 452 (3d Cir. 2003) (applying the framework from Zippo Mfg. Co.

v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997)). Under this framework,

websites are placed on a spectrum ranging from passive websites, on which information is

merely posted, to interactive websites, which facilitate commercial transactions between the

defendant and forum residents. Zippo, 952 F. Supp. at 1124. This Court has previously

explained the spectrum as follows:

       A passive web site generally cannot serve as the basis for personal jurisdiction, and
       a commercial interactive web site generally is sufficient to establish minimum
       contacts. [Zippo, 952 F. Supp. at 1124]. The middle ground on the Zippo spectrum
       is occupied by web sites through which business is not transacted directly, but
       which allow for some exchange of information. Id. The jurisdictional sufficiency
       of web site in the middle ground “is determined by examining the level of
       interactivity and commercial nature of the exchange of information.” Id. However,
       the Third Circuit has emphasized that “the mere operation of a commercially
       interactive web site” is not enough establish personal jurisdiction in every location
       where the web site is available. Toys “R” Us, 318 F.3d at 454. Rather, in addition
       to commercial interactivity, “there must be evidence that the defendant
       ‘purposefully availed’ itself of conducting activity in the forum state, by directly
       targeting its web site to the state, knowingly interacting with residents of the forum
       state via its web site, or through sufficient other related contacts.” Id. at 454.

Graphic Styles/styles Int’l LLC v. Kumar, 2016 WL 299083, at *3 (E.D. Pa. Jan. 25, 2016).

       Plaintiff alleges that Defendant’s website, Vertikal.net, is “part of a purposeful effort on

the part of Defendant to provide its services to Pennsylvania residents” and that Defendant

purposefully availed itself of the forum by “conducting activity in the forum state via its

website.” In support thereof, Plaintiff cites to the option to subscribe to a virtual newsletter on

the website, and the ability to access information such as news, events, job postings,

subscriptions, and data in a directory.

       These allegations are insufficient to exercise personal jurisdiction over the Defendant.

Assuming without deciding that the ability to subscribe to a regular newsletter moves this



                                                  4
            Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 5 of 6




website from “passive” to the middle category of Zippo, the level of interactivity is low. First,

Plaintiff does not show that Defendant is selling goods to or conducting transactions with anyone

via the website, let alone residents of Pennsylvania. Second, the website appears only minimally

interactive. The screenshot of the Vertikal.net homepage provided by Plaintiff shows that site

visitors can subscribe to an e-mail newsletter or send Vertikal a message via a “Contact Us”

feature. There is no indication that these features facilitate communication or information

exchange between website users and Defendant (i.e. are “interactive” features) particularly as

Plaintiff admits that he has been unable to ascertain the extent of exchange between Defendant

and users of the website.

        Perhaps more importantly, Plaintiff has provided no evidence that the website directly

targets residents of Pennsylvania or that Defendant has knowingly interacted with residents of

Pennsylvania via the website. Toys “R” Us, 318 F.3d at 454. In fact, Plaintiff has not alleged

that a single Pennsylvania resident has subscribed to or interacted with the Defendant via the

website. The mere possibility that someone in Pennsylvania—as anywhere in the world—might

contact the Defendant via the website does not constitute a purposeful contact with the forum.2

See Ackourey v. Sonellas Custom Tailors, 573 F. App’x 208, 212 (3d Cir. 2014) (“Although

[d]efendants’ website may have informed potential customers in Pennsylvania of the possibility

of appointments in the Commonwealth, there is no evidence [d]efendants received any web-

based requests for appointments in Pennsylvania or transacted any business whatsoever with

Pennsylvania residents via its website.”). There is therefore no support for Plaintiff’s bare


        2
          The same can be said of Plaintiff’s allegation at the motion hearing that Defendant
generates revenue through advertising on its website. While the screenshot of the Vertikal.net homepage
features ads, there is no indication that they were posted by or targeted towards Pennsylvania residents.
Of course, many (if not most) websites feature ads. The mere presence of ads, without more, does not
subject the operator of a website to the jurisdiction of every forum where a person or business might be
able to post or view such an ad.


                                                    5
          Case 2:20-cv-02315-WB Document 11 Filed 11/02/20 Page 6 of 6




assertion that Defendant is “conducting activity in the forum state via its website.”

       Plaintiff’s reliance on the holding of this Court in Graphic Styles is misplaced. In

Graphic Styles, defendants’ commercial website allowed customers to purchase clothes online,

advertised that the defendants were available to meet with clients in Pennsylvania by

appointment, and publicized that defendants held business hours in Pennsylvania. 2016 WL

299083 at *2. By advertising to Pennsylvania residents, encouraging them to make

appointments with defendants, and promoting the defendants’ semi-regular business in the state

of Pennsylvania, the website was part of a purposeful effort to sell custom tailored clothes in the

forum. Id. at *4. In contrast, Plaintiff here does not allege either: 1) that Vertikal.net provides

for commercial transactions with Pennsylvania residents; or 2) that Vertikal.net specifically

directs non-commercial activity towards an audience in Pennsylvania. The only tangential

connection to Pennsylvania is posting news stories that took place in Pennsylvania, which would

not put Defendant on notice that it may be hauled into this forum to defend itself. Such a finding

would suggest that every news organization that covered a story that happened in Pennsylvania

was subject to jurisdiction here.

       In short, Defendant has insufficient minimum contacts with Pennsylvania to establish a

purposeful availment of the law of the forum. There is therefore no personal jurisdiction over

Defendant with respect to Plaintiff’s copyright claim.

       An appropriate order follows.


November 2, 2020                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.



                                                  6
